Citation Nr: 0920215	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling from November 
8, 2000, and rated as 70 percent disabling from November 28, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board of Veterans' Appeals (Board) issued a decision in 
May 2005 denying the veteran's claims for a higher initial 
rating for PTSD, TDIU, and an earlier effective date for 
service connection for PTSD.  The veteran appealed that 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"). The Court in a May 2007 
Order granted the April 2007 Joint Motion of the parties 
which moved the Court to vacate the May 2005 Board decision 
denying a higher initial rating than 30 percent for PTSD and 
TDIU and remand for additional reasons and bases.  The 
parties agreed the veteran was abandoning his claim for an 
earlier effective date for service connection for PTSD.  

The Board remanded the Veteran's claims for additional 
development in October 2007.  The development ordered by the 
Board was accomplished.  Stegall v. West, 11  Vet. App. 268 
(1998).  

The VA Appeals Management Center in a January 2009 rating 
decision granted an initial rating of 50 percent, effective 
November 7, 2000 and of 70 percent, effective November 28, 
2008, for the Veteran's PTSD.  Entitlement to a total rating 
based on individual unemployability due to service connected 
disability (TDIU) was granted, effective November 28, 2008.  

In April 2009, the Veteran responded to the January 2008 
rating decision with a notice of disagreement as to the 
effective date assigned for TDIU.  The Board notes that a 
statement of the case has not been issued as to the Veteran's 
April 2009 notice of disagreement.  When the veteran has 
initiated appellate review by submitting a notice of 
disagreement and VA has not issued a statement of the case 
(SOC) to the veteran, the Board must remand the claim for a 
SOC to be issued.  Manlincon v. West, 12 Vet App. 238 (1999).  
As the decision below grants a 100 percent schedular rating 
for PTSD, effective November 7, 2000, the issue of an earlier 
effective date for TDIU is moot and remand is not required.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


FINDINGS OF FACT

The Veteran's service connected PTSD renders the Veteran 
totally occupationally impaired.  


CONCLUSION OF LAW

The criteria for a initial 100 percent rating for PTSD, from 
November 8, 2000, have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has resolved the claim favorably, there can be no 
prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist, consistent with 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Therefore, 
no further discussion is warranted on this matter.  

Initial Rating for PTSD

The basic facts in this case are not in dispute.  The Veteran 
was last employed on February 11, 1999.  On that date he was 
injured in an explosion on the job and sustained burns.  The 
event exacerbated the Veteran's PTSD.  The Social Security 
Administration (SSA) found the Veteran disabled, primarily 
due to anxiety related disorders and secondarily due to his 
burns.  His anxiety disorders, included his service connected 
PTSD and non-service connected anxiety disorder and 
depression.  VA examination in October 2008 revealed the 
Veteran was unemployable and assigned a GAF score of 50.  The 
January 2009 rating decision assigned staged ratings of 50 
percent effective November 7, 2008, and 70 percent effective 
November 28, 2008 and granted TDIU, effective November 28, 
2008.  The Veteran's only service connected disabilities are 
PTSD and residuals of appendicitis, rated as noncompensably 
disabling.  

The Veteran's claim arises from the initial rating decision 
in May 2002 which granted service connection for PTSD.  The 
Appeals Management Center has staged the rating of the 
Veteran's PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  The Board observes, however, that consistently, 
since the accident in February 1999 the Veteran's psychiatric 
disorders have been assigned global assessment of functioning 
scores (GAF) reflective of serious impairment in occupational 
functioning or an inability to keep a job.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32.  In December of 2000 a VA 
psychiatrist noted the accident had exacerbated the Veteran's 
post-traumatic stress disorder which arose from events in 
Vietnam combined with the explosion.  In May 2001, prolonged 
PTSD was diagnosed and a GAF score of 48 was assigned.  In 
2008, the Veteran's GAF score still only was 50.  

In addition, it is observed that the Veteran was found 
disabled by the Social Security Administration, from 1999, 
due primarily to his anxiety related disorders, listed as 
PTSD, anxiety disorder and depression.  (In this regard, it 
is noted that the Court has held that where it is not 
possible to separate the effects of a service connected 
condition from a non-service connected condition, the effects 
should be attributed to the service connected condition.  See 
Mittleider v West, 11 Vet. App. 181 (1998).  Here, all of the 
symptoms of the Veteran's anxiety related disorders may be 
attributed to his PTSD.)  

Thus, there is evidence to support the conclusion that the 
Veteran's PTSD has rendered him totally disabled from the 
time of his application for VA benefits.  While the Schedule 
for Rating Disabilities (Diagnostic Code 9411) provides that 
a 100 percent rating will be assigned for PTSD based on such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name, since 
these are but examples of the type and degree of symptoms or 
their effects that would justify that rating, the absence of 
any of the symptoms enumerated in the rating schedule does 
not preclude the assignment of such a rating.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by symptoms listed in the 
diagnostic code, the appropriate, equivalent rating will 
assigned.  

Here, the Veteran has not worked since the explosion in 
February 1999, and his GAF scores during the rating period 
have been consistent with serious symptoms and inability to 
keep a job.  The VA examiner in October 2008 stated 
unequivocally that he was unemployable, and he has been 
considered disabled for Social Security benefits purposes 
since 1999.  Under these circumstances, it is reasonable to 
conclude that the Veteran's PTSD has resulted in total 
occupational impairment  consistent with a 100 percent 
schedular rating, effective from November 2000.  


ORDER

An initial 100 percent rating for PTSD, effective November 8, 
2000, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


